DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/18/2020 has been entered.  Claims 1, 15-16, 21-22, 25, 36-37 and 42 have been amended.  No claims have been added or cancelled.  Claims 1, 3-22 and 24-42 are still pending in this application, with claims 1, 15-16, 21-22, 25, 36-37 and 42 being independent and with claims 10-13,19,31-34 and 40 being withdrawn from consideration. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,14-16,20-22,35-37 and 41-42 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 21, 36 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 15 recite the limitation "the prioritizing" in lines 8-9.  The step of prioritizing (i.e. configuring the UE to prioritize… of line 12) does not occur prior to performing the step of “configuring the UE to allocate a total transmission power…” from which the limitation “the prioritizing…” is stated or belongs to.  Applicant is advised to change the sequence of the steps/functions as presented in claim 15 in order to properly execute the correct sequence of steps.   
Claims 21, 36 and 42 also recite the same issues as recited in claim 15 and thus, these claims are rejected based on the same reasoning as presented with respect to claim 15.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14, 16, 20, 22, 35, 37 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0100420; hereinafter Chen) in view of Charbit et al. (US 2016/0164644; hereinafter Charbit).
Regarding claim 1, Chen shows a method (Figure 13 shows a method performed by a user equipment (UE) of Figures 6-7) for wireless communication, comprising: 
identifying a first carrier and a second carrier that are scheduled for a transmission in a transmission time interval (TTI), the first carrier using a dedicated radio frequency spectrum band and the second carrier using a shared radio frequency spectrum band (Figure 13; Par. 0056, 0065, 0071, 0115, 0149-0151; noted identification/determination of first uplink component carrier of a shared radio frequency spectrum band and second uplink component carrier of a licensed radio spectrum band for scheduled uplink transmissions in Figure 5.); 
performing a listen before talk (LBT) procedure to determine availability of the second carrier for transmissions during the TTI (Figure 13; Par. 0071, 0154; noted performing clear channel assessment (CCA) for the shared radio frequency spectrum band to determine availability for transmission for subsequent subframes of the current subframes.) and 
allocating a total transmission power for the TTI across the first carrier and the second carrier based at least in part on a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Examiner elects this limitation for prosecution: Figure 13; Par. 0055, 0115, 0149; noted that the method 1300 presumes that a determination has been made to perform a power management operation for a current subframe (e.g., because the initial or default power settings for a plurality of component carriers configured for a UE or apparatus, for the current subframe, exceed an 
Chen shows all of the elements including the allocation of power for a TTI, as discussed above.  Chen does not specifically show prioritizing at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of control information and allocating a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Charbit.  Specifically, Charbit shows prioritizing at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of control information and allocating a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Figure 4; Par. 0035, 0042, 0044-0045, 0071; noted note UE prioritizes aggregation of carriers for power allocation by detecting and utilizing the carrier aggregation configuration and the transmission power (TP) configuration to be applied for communications using the aggregated carriers on the Pcell and the Scell.  Further noted that the allocation of the power based at least on the TP configuration is also dependent on the outcome of an LBT procedure as shown in Figure 7.).

Regarding claim 14, modified Chen shows wherein allocating the total transmission power for the TTI across the first carrier and the second carrier is further based on whether the first carrier is associated with a primary cell (Chen: Figure 5; Par. 0055, 0080-0082, 0147; noted when a power management operation is performed at block 1215 for one or more other component carriers in the plurality of component carriers, and when the one or more other component carriers include at least the second uplink component carrier, the same minimum guaranteed power or different minimum guaranteed powers may be maintained for the first uplink component carrier and the second uplink component carrier.  However, in a given situation in Figure 5, the first uplink component carrier may be provided with a reduced power that remains above the minimum guaranteed power.  Also further noted that when communicating using two or more component carriers, a UE 115 may be allocated a transmit power per component carrier, as well as a total transmit power (e.g., a maximum transmit power for the combination of component carriers in use). At times, the sum of transmit powers of the various component carriers in use may exceed the total transmit power. In these cases, a UE 115 may employ power scaling to bring the sum of transmit powers of the various component carriers in use to within the total transmit power.) or a primary secondary cell.
Regarding claim 16, Chen shows an apparatus (Figures 6-7 shows a UE performing the method shown in Figure 13.) for wireless communication, comprising: 

means (Figure 7; power management component 740) for performing a listen before talk (LBT) procedure to determine availability of the second carrier for transmissions during the TTI (Figure 13; Par. 0071, 0154; noted performing clear channel assessment (CCA) for the shared radio frequency spectrum band to determine availability for transmission for subsequent subframes of the current subframes.); and 
means (Figure 7; power management component 740/ licensed radio frequency spectrum band power management component 750.) for allocating a total transmission power for the TTI across the first carrier and the second carrier based at least in part on a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Examiner elects this limitation for prosecution: Figure 13; Par. 0055, 0115, 0149; noted that the method 1300 presumes that a determination has been made to perform a power management operation for a current subframe (e.g., because the initial or default power settings for a plurality of component carriers configured for a UE or apparatus, for the current subframe, exceed an allowed total maximum transmit power for the UE or apparatus).  Further 
Chen shows all of the elements including the allocation of power for a TTI, as discussed above.  Chen does not specifically show means for prioritizing at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of control information and allocating a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Charbit.  Specifically, Charbit shows means for prioritizing at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of control information and allocating a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Figure 4; Par. 0035, 0042, 0044-0045, 0071; noted note UE prioritizes aggregation of carriers for power allocation by detecting and utilizing the carrier aggregation configuration and the transmission power (TP) configuration to be applied for communications using the aggregated carriers on the Pcell and the Scell.  Further noted that the allocation of the power based at least on the TP configuration is also dependent on the outcome of an LBT procedure as shown in Figure 7.).

Regarding claim 20, this claim is rejected based on the same reasoning as presented in the rejection of claim 14.
Regarding claim 22, Chen shows an apparatus (Figure 8 shows a UE.) for wireless communication, in a system comprising: 
a processor (Figure 8; noted UE processor component); memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor (Figure 8; noted code stored in UE memory component and executed by the UE processor component.), to cause the apparatus to:
identify a first carrier and a second carrier that are scheduled for a transmission in a transmission time interval (TTI), the first carrier using a dedicated radio frequency spectrum band and the second carrier using a shared radio frequency spectrum band (Figure 13; Par. 0056, 0065, 0071, 0115, 0149-0151; noted identification/determination of first uplink component carrier of a shared radio frequency spectrum band and second uplink component carrier of a licensed radio spectrum band for scheduled uplink transmissions in Figure 5.); 
perform a listen before talk (LBT) procedure to determine availability of the second carrier for transmissions during the TTI (Figure 13; Par. 0071, 0154; noted performing clear channel assessment (CCA) for the shared radio frequency spectrum band to determine availability for transmission for subsequent subframes of the current subframes.) and 

Chen shows all of the elements including the allocation of power for a TTI, as discussed above.  Chen does not specifically show prioritizing at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of control information and allocating a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Charbit.  Specifically, Charbit shows prioritizing at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of control information and allocating a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Figure 4; Par. 0035, 0042, 0044-0045, 0071; noted note UE prioritizes aggregation of carriers for power allocation by detecting and utilizing the carrier aggregation configuration and the transmission power (TP) configuration to be applied for communications using the aggregated carriers on the Pcell and the Scell.  Further noted that the allocation of the power based at least on the TP configuration is also dependent on the outcome of an LBT procedure as shown in Figure 7.).
In view of the above, having the system of Chen, then given the well-established teaching of Charbit, it would have been obvious at the time of filing the application to modify the system of Chen as taught by Charbit, in order to provide motivation to allow for example low control channel overhead in the data channel (Par. 0042 of Charbit).
Regarding claim 35, this claim is rejected based on the same reasoning as presented in the rejection of claim 14.
Regarding claim 37, Chen shows a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor(Figure 8 noted UE to include code stored in a UE memory component and executable by the UE processing component.) to: 
identify a first carrier and a second carrier that are scheduled for a transmission in a transmission time interval (TTI), the first carrier using a dedicated radio frequency spectrum band and the second carrier using a shared radio frequency spectrum band (Figure 13; Par. 0056, 0065, 0071, 0115, 0149-0151; noted identification/determination of first uplink component 
perform a listen before talk (LBT) procedure to determine availability of the second carrier for transmissions during the TTI (Figure 13; Par. 0071, 0154; noted performing clear channel assessment (CCA) for the shared radio frequency spectrum band to determine availability for transmission for subsequent subframes of the current subframes.) and 
allocate a total transmission power for the TTI across the first carrier and the second carrier based at least in part on a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Examiner elects this limitation for prosecution: Figure 13; Par. 0055, 0115, 0149; noted that the method 1300 presumes that a determination has been made to perform a power management operation for a current subframe (e.g., because the initial or default power settings for a plurality of component carriers configured for a UE or apparatus, for the current subframe, exceed an allowed total maximum transmit power for the UE or apparatus).  Further noted that the uplink scheduling management component 775 may use the first uplink scheduling or the second uplink scheduling based at least in part on a condition of a power management operation performed.), or any combination thereof. 
Chen shows all of the elements including the allocation of power for a TTI, as discussed above.  Chen does not specifically show prioritizing at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of control information and allocating a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of . 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Charbit.  Specifically, Charbit shows prioritizing at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of control information and allocating a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Figure 4; Par. 0035, 0042, 0044-0045, 0071; noted note UE prioritizes aggregation of carriers for power allocation by detecting and utilizing the carrier aggregation configuration and the transmission power (TP) configuration to be applied for communications using the aggregated carriers on the Pcell and the Scell.  Further noted that the allocation of the power based at least on the TP configuration is also dependent on the outcome of an LBT procedure as shown in Figure 7.).
In view of the above, having the system of Chen, then given the well-established teaching of Charbit, it would have been obvious at the time of filing the application to modify the system of Chen as taught by Charbit, in order to provide motivation to allow for example low control channel overhead in the data channel (Par. 0042 of Charbit).
Regarding claim 41, this claim is rejected based on the same reasoning as presented in the rejection of claim 14.

Claims 15, 21, 36 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Malladi et al. (US 2014/0362780; hereinafter Malladi) and Charbit.
Regarding claim 15, Chen shows a method (Noted method of communicating with a UE as performed by the eNB in Figures 2 and 9.) for wireless communication, comprising:
allocating wireless resources of the first carrier and the second carrier to the UE (Figure 2; Par. 0055, 0065; noted that when communicating using two or more component carriers, a UE 115 may be allocated a transmit power per component carrier, as well as a total transmit power (e.g., a maximum transmit power for the combination of component carriers in use.).) for uplink transmissions during a transmission time interval (TTI) (Figure 5; noted uplink transmissions by the UE during an LBT radio frame.); 
configuring the UE to allocate a total transmission power for the TTI across the first carrier and the second carrier based at least in part on a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Examiner elects this limitation for prosecution: Figure 13; Par. 0055, 0115, 0149; noted that the method 1300 presumes that a determination has been made to perform a power management operation for a current subframe (e.g., because the initial or default power settings for a plurality of component carriers configured for a UE or apparatus, for the current subframe, exceed an allowed total maximum transmit power for the UE or apparatus).  Further noted that the uplink scheduling management component 775 may use the first uplink scheduling or the second uplink scheduling based at least in part on a condition of a power management operation performed.), or any combination thereof; and 
receiving the uplink transmissions from the UE on at least one of first carrier and the second carrier (Figures 2 and 5; noted reception of uplink transmission from the UE on the first carrier and the second carrier.). 

Chen shows all of the elements as discussed above.  Chen does not specifically show identifying a user equipment (UE) capable of transmitting using both licensed and unlicensed carriers; configuring the UE to allocate a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI and configuring the UE to prioritize at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of the control information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Malladi and Charbit.  
First, Malladi shows identifying a user equipment (UE) capable of transmitting using both licensed and unlicensed carriers (Figure 3; Par. 0093; noted eNB determines a UE capable of communications using both licensed and unlicensed carriers when the eNB receives scheduling information from the UE.  The scheduling information may include one or more of a scheduling request (SR), a buffer status report (BSR), and a power headroom report (PHR) indicating a power headroom associated with the licensed spectrum and a power headroom associated with an unlicensed spectrum (e.g., an LTE/LTE-A unlicensed spectrum).).

Second, Charbit shows configuring the UE to allocate a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI and configuring the UE to prioritize at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of the control information (Figure 4; Par. 0035, 0042, 0044-0045, 0071; noted note UE prioritizes aggregation of carriers for power allocation by detecting and utilizing the carrier aggregation configuration and the transmission power (TP) configuration to be applied for communications using the aggregated carriers on the Pcell and the Scell.  Further noted that the allocation of the power based at least on the TP configuration is also dependent on the outcome of an LBT procedure as shown in Figure 7.).
In view of the above, having the system of Chen, then given the well-established teaching of Charbit, it would have been obvious at the time of filing the application to modify the system of Chen as taught by Charbit, in order to provide motivation to allow for example low control channel overhead in the data channel (Par. 0042 of Charbit).
Regarding claim 21, Chen shows an (Figure 9 shows an eNB/base station.) apparatus for wireless communication, comprising: 

means (Figure 9; noted base station processor component/base station wireless communication management component) for configuring the UE to allocate a total transmission power for the TTI across the first carrier and the second carrier based at least in part on a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Examiner elects this limitation for prosecution: Figure 13; Par. 0055, 0115, 0149; noted that the method 1300 presumes that a determination has been made to perform a power management operation for a current subframe (e.g., because the initial or default power settings for a plurality of component carriers configured for a UE or apparatus, for the current subframe, exceed an allowed total maximum transmit power for the UE or apparatus).  Further noted that the uplink scheduling management component 775 may use the first uplink scheduling or the second uplink scheduling based at least in part on a condition of a power management operation performed.), or any combination thereof; and 
means (Figure 9; noted base station transceiver component 950) for receiving the uplink transmissions from the UE on at least one of first carrier and the second carrier (Figures 2 and 5; noted reception of uplink transmission from the UE on the first carrier and the second carrier.). 

Chen shows all of the elements as discussed above.  Chen does not specifically show means for identifying a user equipment (UE) capable of transmitting using both licensed and unlicensed carriers; means for configuring the UE to allocate a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI and means for configuring the UE to prioritize at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of the control information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Malladi and Charbit.  
First, Malladi shows means for identifying a user equipment (UE) capable of transmitting using both licensed and unlicensed carriers (Figure 3; Par. 0093; noted eNB determines a UE capable of communications using both licensed and unlicensed carriers when the eNB receives scheduling information from the UE.  The scheduling information may include one or more of a scheduling request (SR), a buffer status report (BSR), and a power headroom report (PHR) indicating a power headroom associated with the licensed spectrum and a power headroom associated with an unlicensed spectrum (e.g., an LTE/LTE-A unlicensed spectrum).).

Second, Charbit shows means for configuring the UE to allocate a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI and means for configuring the UE to prioritize at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of the control information (Figure 4; Par. 0035, 0042, 0044-0045, 0071; noted note UE prioritizes aggregation of carriers for power allocation by detecting and utilizing the carrier aggregation configuration and the transmission power (TP) configuration to be applied for communications using the aggregated carriers on the Pcell and the Scell.  Further noted that the allocation of the power based at least on the TP configuration is also dependent on the outcome of an LBT procedure as shown in Figure 7.).
In view of the above, having the system of Chen, then given the well-established teaching of Charbit, it would have been obvious at the time of filing the application to modify the system of Chen as taught by Charbit, in order to provide motivation to allow for example low control channel overhead in the data channel (Par. 0042 of Charbit).
Regarding claim 36, Chen shows an apparatus (Figure 9 shows an eNB/BS.) for wireless communication, in a system comprising: 

allocate wireless resources of the first carrier and the second carrier to the UE (Figure 2; Par. 0055, 0065; noted that when communicating using two or more component carriers, a UE 115 may be allocated a transmit power per component carrier, as well as a total transmit power (e.g., a maximum transmit power for the combination of component carriers in use.).) for uplink transmissions during a transmission time interval (TTI) (Figure 5; noted uplink transmissions by the UE during an LBT radio frame.); 
configure the UE to allocate a total transmission power for the TTI across the first carrier and the second carrier based at least in part on a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Examiner elects this limitation for prosecution: Figure 13; Par. 0055, 0115, 0149; noted that the method 1300 presumes that a determination has been made to perform a power management operation for a current subframe (e.g., because the initial or default power settings for a plurality of component carriers configured for a UE or apparatus, for the current subframe, exceed an allowed total maximum transmit power for the UE or apparatus).  Further noted that the uplink scheduling management component 775 may use the first uplink scheduling or the second uplink scheduling based at least in part on a condition of a power management operation performed.), or any combination thereof; and 

Chen further shows a user equipment (UE) (Figures 2 and 6 shows a UE.) capable of transmitting using both a first carrier and a second carrier, the first carrier using a dedicated radio frequency spectrum band and the second carrier using a shared radio frequency spectrum band (Figure 2 shows the UE transmitting using both a first uplink component carrier of a shared radio frequency spectrum band and second uplink component carrier of a licensed radio spectrum band for scheduled uplink transmissions.).
Chen shows all of the elements as discussed above.  Chen does not specifically show identifying a user equipment (UE) capable of transmitting using both licensed and unlicensed carriers; configuring the UE to allocate a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI and configuring the UE to prioritize at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of the control information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Malladi and Charbit.  
First, Malladi shows identifying a user equipment (UE) capable of transmitting using both licensed and unlicensed carriers (Figure 3; Par. 0093; noted eNB determines a UE capable of communications using both licensed and unlicensed carriers when the eNB receives scheduling information from the UE.  The scheduling information may include one or more of a 
In view of the above, having the system of Chen, then given the well-established teaching of Malladi, it would have been obvious at the time of filing the application to modify the system of Chen as taught by Malladi, in order to provide motivation to alleviate congestion if unlicensed spectrum can be used more efficiently and in accordance with regulatory requirements (Par. 0004 of Malladi).
Second, Charbit shows configuring the UE to allocate a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI and configuring the UE to prioritize at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of the control information (Figure 4; Par. 0035, 0042, 0044-0045, 0071; noted note UE prioritizes aggregation of carriers for power allocation by detecting and utilizing the carrier aggregation configuration and the transmission power (TP) configuration to be applied for communications using the aggregated carriers on the Pcell and the Scell.  Further noted that the allocation of the power based at least on the TP configuration is also dependent on the outcome of an LBT procedure as shown in Figure 7.).
In view of the above, having the system of Chen, then given the well-established teaching of Charbit, it would have been obvious at the time of filing the application to modify the system of Chen as taught by Charbit, in order to provide motivation to allow for example low control channel overhead in the data channel (Par. 0042 of Charbit).
Regarding claim 42, Chen shows a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor (Figure 9; noted eNB/BS to include code stored in base station memory component and executable by the base station processing component.) to: 
allocate wireless resources of the first carrier and the second carrier to the UE (Figure 2; Par. 0055, 0065; noted that when communicating using two or more component carriers, a UE 115 may be allocated a transmit power per component carrier, as well as a total transmit power (e.g., a maximum transmit power for the combination of component carriers in use.).) for uplink transmissions during a transmission time interval (TTI) (Figure 5; noted uplink transmissions by the UE during an LBT radio frame.); 
configure the UE to allocate a total transmission power for the TTI across the first carrier and the second carrier based at least in part on a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI (Examiner elects this limitation for prosecution: Figure 13; Par. 0055, 0115, 0149; noted that the method 1300 presumes that a determination has been made to perform a power management operation for a current subframe (e.g., because the initial or default power settings for a plurality of component carriers configured for a UE or apparatus, for the current subframe, exceed an allowed total maximum transmit power for the UE or apparatus).  Further noted that the uplink scheduling management component 775 may use the first uplink scheduling or the second uplink scheduling based at least in part on a condition of a power management operation performed.), or any combination thereof; and 

Chen further shows a user equipment (UE) (Figures 2 and 6 shows a UE.) capable of transmitting using both a first carrier and a second carrier, the first carrier using a dedicated radio frequency spectrum band and the second carrier using a shared radio frequency spectrum band (Figure 2 shows the UE transmitting using both a first uplink component carrier of a shared radio frequency spectrum band and second uplink component carrier of a licensed radio spectrum band for scheduled uplink transmissions.).
Chen shows all of the elements as discussed above.  Chen does not specifically show identifying a user equipment (UE) capable of transmitting using both licensed and unlicensed carriers; configuring the UE to allocate a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI and configuring the UE to prioritize at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of the control information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Malladi and Charbit.  
First, Malladi shows identifying a user equipment (UE) capable of transmitting using both licensed and unlicensed carriers (Figure 3; Par. 0093; noted eNB determines a UE capable of communications using both licensed and unlicensed carriers when the eNB receives scheduling information from the UE.  The scheduling information may include one or more of a 
In view of the above, having the system of Chen, then given the well-established teaching of Malladi, it would have been obvious at the time of filing the application to modify the system of Chen as taught by Malladi, in order to provide motivation to alleviate congestion if unlicensed spectrum can be used more efficiently and in accordance with regulatory requirements (Par. 0004 of Malladi).
Second, Charbit shows configuring the UE to allocate a transmission power across the carriers based at least in part on the prioritizing and a type of control channel for transmission of the control information during the TTI, an outcome of the LBT procedure, a timing of the LBT procedure relative to the TTI, one or more other transmissions to be transmitted during the TTI and configuring the UE to prioritize at least one of the first carrier and the second carrier for power allocation based at least in part on a payload of the control information (Figure 4; Par. 0035, 0042, 0044-0045, 0071; noted note UE prioritizes aggregation of carriers for power allocation by detecting and utilizing the carrier aggregation configuration and the transmission power (TP) configuration to be applied for communications using the aggregated carriers on the Pcell and the Scell.  Further noted that the allocation of the power based at least on the TP configuration is also dependent on the outcome of an LBT procedure as shown in Figure 7.).
In view of the above, having the system of Chen, then given the well-established teaching of Charbit, it would have been obvious at the time of filing the application to modify the system of Chen as taught by Charbit, in order to provide motivation to allow for example low control channel overhead in the data channel (Par. 0042 of Charbit).


Allowable Subject Matter
Claims 3-9, 17-18, 24-30 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed subject matter presented in the dependent claims listed above is not taught nor disclosed by any of the prior art references cited/applied in this office action.  As such, none of the prior art references cited in this office action anticipates nor render obvious the claimed subject matter presented in the listed dependent claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160227578 A1 – directed to the reservation of unlicensed (or contentiously-accessed) spectrum by devices in a wireless communication network.
US 20160227519 A1 – directed to a method and apparatus for signaling aperiodic channel state indication reference signals.
US 20150365152 A1 – directed to Channel State Information (CSI) measurements, and in particular, to CSI measurements for License Assisted (LA) access.
US 20150085797 A1 – directed to methods for transmission using long term evolution-unlicensed (LTE-U) uplink waveforms and variable multi-subframe scheduling in LTE-U communication systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413